ALLOWANCE
Reasons for Allowance
Claim(s) 1-12 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a laser illumination device, comprising a light source component configured to emit a laser beam, a micro-element lens configured to spread out the laser beam, and a lens unit comprising an incident face on which the laser beam is incident from the micro-element lens, and an emission face provided on an opposite side from the incident face and including a convex shape, the lens unit having negative power to spread out the laser beam incident from the micro-element lens as specifically called for the claimed combinations.
The closest prior art, Bowen (US 3,600,063), does not include a lens unit comprising an incident face on which the laser beam is incident from the micro-element lens, and an emission face provided on an opposite side from the incident face and including a convex shape, the lens unit having negative power to spread out the laser beam incident from the micro-element lens as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bowen reference in the manner required by the claims. 
To clarify the grounds for allowance, the instant application is directed to a laser diffusion system having a micro-element lens and a lens unit having a negative power—in combination, the combined lens elements diffuse the laser light. Bowen teaches a micro-element as known in the art—disclosed as a varifocal beam spreader, the 
In regard to arguments against Sakuma et al, the Examiner finds arguments filed 10/06/2021 persuasive. The lens in question clearly has a positive power, which would not “spread out” the beam as claimed. Further, applicant’s arguments regarding laser scanning systems are further valid—diffusing scanning light renders a lens system inoperable for scanning/imaging purposes, and as such combining the known lenticular of Bowen with much of the prior art of record, including Sakuma et al, would be impermissible. 
The prior art of record lacks the strict combination of a laser light source that emits a laser beam, which is doubly diffused by a micro-lens element and a negative power lens. While the Examiner believes that if alternative references had presented themselves during search, then a combination of two disparate optics which both have diffusion properties could perhaps be properly combined in a rejection under 35 USC 103. However, considering the claims positive recitation of a light source configured to emit a laser beam, laser light sources have limited application, and are predominately used within the automotive headlight areas of classification (which require optics different than that disclosed in the instant application)—relatively inefficient, lasers diodes are rarely favored over light emitting diodes for illumination devices of this type. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875